106 F.3d 403
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James A. MARTIN, III, Petitioner-Appellant,v.Daniel McBRIDE, Superintendent, Respondent-Appellee.
No. 95-3970.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 12, 1996.*Decided Jan. 2, 1997.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
For want of prosecution, we dismissed Martin's appeal, Martin v. McBride, No. 95-2820, from the district court's dismissal of his habeas corpus petition.  While that appeal was pending, the district court mistakenly attempted to vacate the dismissal.  The appellant now appeals from the district court's second dismissal of the case, subsequent to the purported vacatur.


2
Because the district court lacked jurisdiction to reinstate the case while the appeal was pending, see Kusay v. United States, 62 F.3d 192 (7th Cir.1995), the district court's reopening of this case and its subsequent actions predicated thereon were nullities.


3
VACATED and REMANDED with directions to dismiss for lack of jurisdiction.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)